OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on December 6, 1965, and has maintained an office for the practice of law in Rochester, New York. On August 12, 1988, he was convicted, upon his plea of guilty in the United States District *271Court for the Western District of New York, of being an accessory after the fact in violation of 18 USC § 3. At his appearance, respondent waived a mitigation hearing and requested that this court reach its determination of the final discipline to be imposed based upon the record of the criminal proceeding.
Respondent was convicted as an accessory after the fact for knowingly assisting a client in order to prevent his client’s apprehension and prosecution for a felony under 18 USC § 3 in connection with a fraudulent scheme involving a $50,000 bank loan.
Under New York law, respondent’s conduct could have resulted in a conviction for hindering prosecution in the third degree, a class A misdemeanor (Penal Law § 205.55). Accordingly, we find respondent guilty of serious professional misconduct.
We conclude that respondent should be suspended from the practice of law for a period of one year, effective September 8, 1988 and until the further order of this court.
Dillon, P. J., Callahan, Doerr, Denman and Green, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (h).